DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/687,656 filed on 11/18/2019. Claims 1-16 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites: "The system of claim 1, wherein the LIDAR chip includes a continuous layer of a light-transmitting medium and the alternate waveguides are each configured to guide the outgoing light signal through a first region of the layer light-transmitting medium and the redirection component includes a recess in a second region of the layer of the light-transmitting medium."
This language is rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
the layer light-transmitting medium
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the LIDAR chip includes a continuous layer of a light-transmitting medium and the alternate waveguides are each configured to guide the outgoing light signal through a first region of the layer of the light-transmitting medium and the redirection component includes a recess in a second region of the layer of the light-transmitting medium."
Claims 11-13 are further rejected as depending on this claim.

Claim 13 recites: “The system of claim 10, wherein the LIDAR chip includes an optical switch configured to direct the outgoing LIDAR signal to one of the alternate waveguides;
the optical switch guiding the outgoing light signal through the layer of the light-transmitting medium; and
further comprising: electronics configured to operate the optical switch so as to change the alternate waveguide to which the outgoing LIDAR signal is directed.”
This language is rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the transition between each limitation is unclear such that it is unclear how the language of each limitation is intended to relate to each other and to the claim as a whole. For example, it is unclear “what” further comprises. Moreover, it is unclear how the language “to which the outgoing LIDAR signal is directed” is intended to relate to the claim as a whole.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The system of claim 10, wherein the LIDAR chip includes an optical switch configured to direct the outgoing LIDAR signal to one of the alternate waveguides;
and wherein the optical switch guides 
wherein the system further comprises 

Claim 15 recites: "The system of claim 1, wherein the LIDAR chip includes an optical switch configured to direct the outgoing LIDAR signal to one of the alternate waveguides; and
further comprising: electronics configured to operate the optical switch so as to change the alternate waveguide to which the outgoing LIDAR signal is directed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 13 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the LIDAR chip includes an optical switch configured to direct the outgoing LIDAR signal to one of the alternate waveguides; and
wherein the system further comprises 
Claim 16 is further rejected as depending on this claim.

Claim 16 recites: "The system of claim 15, wherein the LIDAR chip includes a substrate; and 
the optical switch, the redirection component and the alternate waveguides are each positioned on the substrate.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 13 and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The system of claim 15, wherein the LIDAR chip includes a substrate; and 
wherein the optical switch, the redirection component and the alternate waveguides are each positioned on the substrate.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2018/0024246 A1).

Regarding claim 1, Jeong discloses a LIDAR system (e.g. at least Lidar apparatus 400, see e.g. at least Fig. 4, and related text), comprising:
a LIDAR chip (e.g. at least processor 470, lidar apparatus 400, see e.g. at least Fig. 4, and related text) configured to output a LIDAR output signal (e.g. at least optical switch 1110, see e.g. at least ¶ 334-335, Fig. 5, 11A-11B, and related text, illustrating the use of an optical switch to choose different light paths);
the LIDAR chip including a redirection component (e.g. at least lens 540, see e.g. at least Fig. 11B, and related text) and alternate waveguides (e.g. at least optical splitter 510, wave guide unit 520, beam steering unit 530, see e.g. at least Fig. 11A, and related text, illustrating paths of light output 611, demonstrating apparatuses that define the paths of the light output), 
the redirection component being configured to receive an outgoing LIDAR signal from any one of multiple alternate waveguides (see e.g. at least Fig. 11B, and related text, illustrating the lens 540 receiving beam exiting from optical switch 1110 in which the first beam steering unit 600 which includes the paths of light output 611 as shown in Fig. 11A, and ¶ 331, show that the first beam steering unit is the same as the optical switch), 
the LIDAR output signal including light from the outgoing LIDAR signal (id.), and 
the redirection component being configured such that a direction that the LIDAR output signal travels away from the LIDAR chip changes in response to a change in the alternate waveguide from which the redirection component receives the outgoing LIDAR signal (id., see also e.g. at least Fig. 11B, illustrating that the beams going through the lens has different angle depending on where the beam was coming from; see also e.g. at least Fig. 11B, wherein these beams are determined by the optical switch, showing that these beams are coming from different waveguides defined by different paths of light output 611).

Regarding claim 2, Jeong discloses that the LIDAR chip is constructed on a silicon-on-insulator platform (see e.g. at least ¶ 304, Fig. 6A, and related text).

Regarding claim 3, Jeong discloses that the outgoing LIDAR signal travels through a free space region when traveling between the alternate waveguides and the redirection component (see e.g. at least Fig. 11A-11B, 15A-15B, and related text).

Regarding claim 4, Jeong discloses that the outgoing LIDAR signal is reflected at a return surface of the redirection component (see e.g. at least Fig. 4-5, 15A-15B, and related text).

Regarding claim 5, Jeong discloses that the surface has a parabolic shape (see e.g. at least Fig. 4-5, 15A-15B, and related text).

Regarding claim 6, Jeong discloses that the return surface is an optical grating (see e.g. at least Fig. 11A-11B, 12A-13F, and related text).

Regarding claim 7, Jeong discloses that the optical grating is an echelle grating (see e.g. at least Fig. 12A-13F, and related text).

Regarding claim 8, Jeong discloses that the outgoing LIDAR signal carries multiple different channels that are each associated with a different wavelength (see e.g. at least ¶ 313, 340-343, Fig. 6B, 11E, and related text).

Regarding claim 9, Jeong discloses that the LIDAR output signal is one of multiple LIDAR output signals that the LIDAR chip is configured to output (see e.g. at least ¶ 87-88, 246-264, Fig. 2, 7, and related text), and 
wherein the redirection component has demultiplexing functionality that separates the outgoing LIDAR signal into multiple different output signals that each carries a different channel, each of the LIDAR output signals including light from one of the output signals (id.).

Regarding claim 10, Jeong discloses that the LIDAR chip includes a continuous layer of a light-transmitting medium and the alternate waveguides are each configured to guide the outgoing light signal through a first region of the layer of the light-transmitting medium and the redirection component includes a recess in a second region of the layer of the light-transmitting medium (see e.g. at least Fig. 11A, 12A, 15A-15B, and related text).

Regarding claim 11, Jeong discloses that the outgoing LIDAR signal travels through a free space region of the layer of the light-transmitting medium when traveling between the alternate waveguides and the redirection component (see e.g. at least Fig. 11A, 12A, 15A-15B, and related text).

Regarding claim 12, Jeong discloses that the LIDAR chip includes a substrate (e.g. at least substrate 521, 701, see e.g. at least Fig. 6A, 12A, and related text); and
the free space region, the redirection component and the alternate waveguides are each positioned on the substrate (id.).

Regarding claim 13, Jeong discloses that the LIDAR chip includes an optical switch configured to direct the outgoing LIDAR signal to one of the alternate waveguides (e.g. at least optical switch 1110, see e.g. at least ¶ 334-335, Fig. 5, 11B, and related text);
and wherein the optical switch guides the outgoing light signal through the layer of the light-transmitting medium (id., see also e.g. at least Fig. 11A-11B, Fig. 15A-15B, and related text); and
wherein the system further comprises electronics configured to operate the optical switch so as to change the alternate waveguide (see e.g. at least Fig. 3-4, and related text).

Regarding claim 14, Jeong discloses that an incident angle of the outgoing LIDAR signal on the redirection component changes in response to a change in the alternate waveguide from which the redirection component receives the outgoing LIDAR signal.

Regarding claim 15, Jeong discloses that the LIDAR chip includes an optical switch configured to direct the outgoing LIDAR signal to one of the alternate waveguides (see e.g. at least ¶ 334-335, Fig. 5, 11A-11B, and related text); and
wherein the system further comprises electronics configured to operate the optical switch so as to change the alternate waveguide (id., see also e.g. at least Fig. 3-4, and related text).

Regarding claim 16, Jeong discloses that the LIDAR chip includes a substrate (e.g. at least substrate 521, 701, see e.g. at least Fig. 6A, 12A, and related text); and 
wherein the optical switch, the redirection component and the alternate waveguides are each positioned on the substrate (id.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662